Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. Chasanow, No. 8:11-cv-00627-AW (D.Md. Mar. 15, 2011); see Briscoe v. LaHue, 460 U.S. 325, 335, 103 S.Ct. 1108, 75 L.Ed.2d 96 (1983) (noting that quasi-judicial immunity accorded to individuals who play integral part in judicial process); Johnson v. Turner, 125 F.3d 324, 332 (6th Cir.1997) (finding clerk’s office employees, acting as a judge’s designee, are entitled to quasi-judicial immunity). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.